Citation Nr: 0016596	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  00-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service with the United States Army 
Forces in the Far East (USAFFE) from December 1941 to October 
1942.  The veteran was a prisoner of war (POW) from April 
1942 to October 1942.  He also had regular Philippine Army 
service from September 1945 to April 1946.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died February 11, 1977 due to neoplasm 
malignant liver and pulmonary tuberculosis.  

2.  The record contains no competent evidence of a nexus 
between the causes of the veteran's death and his military 
service. 

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.  

4.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for a service-connected disability that was rated 
totally disabling for a period of 10 years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(a) (West 1991); 38 C.F.R. §§ 3.22, 20.1106 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the certificate of the veteran's death discloses 
that his death was due to neoplasm malignant liver and 
pulmonary tuberculosis.  

The veteran was not service connected for any disability at 
the time of his death in February 1977.

The service medical records are negative for evidence of 
liver or pulmonary disease.  

In an affidavit dated in October 1955, A.G., M.D., reported 
that he treated the veteran for bronchitis in July 1946, for 
malaria in September 1948, for amebic dysentery in August 
1951, and for pneumonia in August 1955.  

In affidavits dated in October 1955, B.E. and E.C., 
acquaintances of the veteran reported that in October 1942, 
the veteran was released from a "concentration camp" and 
transferred to a provincial hospital, and was then released 
to his home.  They reported that during this time they 
observed the veteran's face and body to be swollen.  They 
also reported that he was weak and pale and unable to perform 
his usual manual work.  

In a statement dated in October 1955, C.V., reported that 
following the veteran's release from the "concentration camp" 
and transfer to a provincial hospital, the veteran suffered 
from diseases or "body complications" and other ailments.  He 
reported that the veteran's face and body were swollen.  He 
also reported that the veteran suffered lung diseases.  

Medical records from Veterans Memorial Medical Center, show 
that the veteran was hospitalized from September to October 
1976.  He reported a two year history of "on and off" 
abdominal pain, associated with nausea and vomiting; as well 
as a cough of two years duration.  The initial impression was 
cirrhosis with superimposed hepatoma.  A liver biopsy 
revealed hepatocellular carcinoma.  The discharge diagnoses 
were hepatocarcinoma, moderately advanced pulmonary 
tuberculosis, bulbar ulcer, and abnormal liver function test.  

Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  If the appellant fails to submit 
evidence of a well-grounded claim, VA has no duty to assist 
her with the development of her claim.  Epps v. Gober, at 
1469.  A well-grounded claim is a plausible claim, meaning a 
claim that appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation that 
the cause of death is service-connected is not sufficient; 
the appellant must submit evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Carbino v. Gober, 10 Vet. App. 507 
(1997); see Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
U.S.C.A. § 1110 (West 1991).

The surviving spouse of a veteran who dies as the result of 
injury or disease incurred in or aggravated by service will 
be entitled to compensation.  38 U.S.C.A. § 1121 (West 1991).  
Service connection will be granted for the cause of a 
veteran's death if a service connected disability was the 
cause or a contributory cause of death.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service connected disease or injuries 
of any evaluation, (even though evaluated 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal function and not materially affecting 
other vital body functions.

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of the disease or injury primarily causing death.  
Where the service connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  However, it would not generally be reasonable to 
hold that a service-connected condition accelerated death  
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312 (1995).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Analysis

The appellant has advanced several arguments as to why the 
veteran's death should be considered service connected.  She 
has contended that the veteran developed pulmonary 
tuberculosis as a result of malnutrition and poor treatment 
while he was a prisoner of war, and that pulmonary 
tuberculosis was manifested within the presumptive period 
after service.  She also contends that smoking was a cause of 
the pulmonary disability, and that heart disease, which is a 
presumptive disease for prisoners of war, was a contributory 
cause of death.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that while lay persons, such as the 
appellant, are competent to provide an account of observable 
symptoms, they are not qualified to offer opinions which 
requires medical knowledge, such as opinions as to diagnosis 
or medical causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Initially, the Board notes that pulmonary tuberculosis is not 
a disease presumptive to POWs.  Thus, there is no basis for a 
grant of service connection for pulmonary tuberculosis under 
38 C.F.R. § 3.309(c) (providing a rebuttable presumption that 
listed diseases becoming manifest at any time during a former 
prisoner of war's lifetime are service connected).

While pulmonary tuberculosis is among the chronic diseases 
subject to presumptive service connection under the 
provisions of § 3.307(a), there is no competent medical 
evidence of record to show that the veteran was diagnosed 
with PTB during service or within the three-year presumptive 
post-service period.  In this regard the Board notes that the 
veteran's physician reported no history of treatment for PTB 
in his 1955 letter, and that the disease appears to have been 
initially diagnosed in 1976, during hospitalization at the 
Veterans Memorial Medical Center.  It was noted that the 
history of the illness consisted of a cough dating back only 
two years.

In her substantive appeal, the appellant asserted that 
smoking caused the veteran's PTB, which contributed to his 
death.  She reported that the veteran was a very heavy smoker 
and smoked two to three packs of cigarettes a day.  

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
2000).  This statute, however, applies only to claims filed 
after June 9, 1998.  The appellant's claim was received in 
April 1998.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Court has more recently held that in order for a claim 
for service connection based on smoking to be well grounded 
on a direct basis, there must be medical evidence that the 
claimed condition resulted from in-service smoking.  The 
Court went on to hold that in order for a claim of secondary 
service connection from smoking to be well grounded, there 
must be a competent diagnosis of nicotine addiction in 
service.  Davis v. West, 13 Vet. App. 178 (1999).

The appellant has offered no competent evidence that the 
conditions causing the veteran's death were the result of in-
service smoking, or of nicotine dependence in service.  The 
record does not contain any competent medical opinion 
relating the fatal malignant neoplasm of the liver or 
pulmonary tuberculosis to the veteran's military service. 

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is possible the veteran's death was 
related to service, her claim is not well grounded and must 
be denied.

DIC benefits under § 1318

Pertinent law and regulations

The applicable regulation provides that:

Benefits authorized by 38 U.S.C.A. § 1318 
shall be paid to a deceased veteran's 
surviving spouse or children in the same 
manner as if the veteran's death is 
service connected when the following 
conditions are met:  

(1)  The veteran's death was not caused 
by his or her own willful misconduct; and

(2)  The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error 
(CUE)) was not in receipt of but would 
have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that 
either: 

(i)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or

(ii)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
five years immediately preceding death.

38 C.F.R. § 3.22.

The Court has clarified that a survivor of a deceased veteran 
is eligible for DIC under section 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2) the veteran 
would have been in receipt of a 100 percent disability rating 
for such time but for CUE in a final rating or Board 
decision; or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999). 

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time can only be made for 
claims where 38 C.F.R. § 19.196 applies, i.e., for those 
"entitled to receive" claims received prior to the March 
1992 effective date of 38 C.F.R. § 20.1106 (providing that 
decisions with regard to entitlement to benefits under § 1318 
will take into account final rating decisions during the 
veteran's lifetime), or, where a veteran had never filed a 
claim for VA benefits, and therefore no final VA decision 
regarding the veteran's level of disability was made.  See 
Marso, supra (citing to Carpenter v. West, 11 Vet. App. 140 
(1998) and Wingo v. West, 11 Vet. App. 307 (1998).

The Board notes that the implementing regulation of 38 
U.S.C.A. § 1318, which is 38 C.F.R. § 3.22, was changed, 
effective January 2000.  The appellant's claim for dependency 
and indemnity compensation under 38 U.S.C.A. § 1318 was filed 
prior to January 2000, and thus the former implementing 
regulation would also apply to her claim.  The new regulation 
in effect eliminates consideration of hypothetical 
entitlement as a basis of awarding benefits under 38 U.S.C.A. 
§ 1318.  Accordingly, the old version of § 3.22 is more 
favorable to the appellant, and will be applied to her claim.


Analysis

At the time of the veteran's death, service connection was 
not in effect for any disability.  Thus, he was not 
continuously rated totally disabled for a service connected 
disability for 10 years preceding his death, or as totally 
disabled from the date of discharge for a period of not less 
than five years immediately preceding his death. 

As noted above, the appellant filed her claim prior to 
January 2000, and after 1992.  The question, therefore, 
arises as to whether the veteran would have hypothetically 
been entitled to a total rating for 10 years prior to his 
death, had he filed a claim for such benefit.  The record for 
the 10 years prior to his death contains no evidence of a 
service-connected disease or disability.  In other words, 
there was no competent evidence of a prisoner of war disease, 
or of a current disease or disability that had been linked by 
competent evidence to service.  The competent medical 
evidence at the time of the veteran's death consisted of the 
report of Dr. Gurango dated in October 1955 and the report of 
the veteran's hospitalization in September and October 1976.  
These showed treatment for various conditions that had not 
been linked to service and were not subject to presumptive 
service connection.  Therefore the Board must conclude that 
the veteran would not have been hypothetically entitled to a 
total rating based on service connected disease or disability 
for the 10 years immediately preceding his death.

In order for a valid CUE claim to be raised, the appellant 
must allege with some specificity what the alleged error is, 
and, unless it is patently clear and unmistakable, the 
appellant must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); See Eddy v. Brown, 
9 Vet. App. 52; 57 (1996).

The appellant has not made a specific allegation of error in 
the January 1956 rating decision that denied entitlement to 
service connection for pulmonary tuberculosis, stomach pains, 
dizziness, and headaches.  This decision became final in the 
absence of a timely appeal.  Even if the veteran had reopened 
that claim with the submission of new and material evidence, 
there was no competent evidence linking those disabilities to 
service, and there was also no evidence that they warranted a 
100 percent evaluation or were totally disabling for the 10 
years prior to his death.  Thus revision of the January 1956 
decision could not have resulted in hypothetical entitlement 
so as to serve as the basis for an award of benefits under 38 
U.S.C.A. § 1318.

For the reasons and bases expressed above, the Board 
concludes that the appellant's claim of entitlement to 
dependence and indemnity benefits is precluded as a matter of 
law.  Because the law, and not the facts, is dispositive of 
the issue, the appellant has failed to state a claim upon 
which relief may be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for the cause of death is denied.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

